Name: Decision No 1/77 of the EEC-Sweden Joint Committee supplementing and amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation and replacing certain Decisions of the said Joint Committee
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-12-29

 Avis juridique important|21977D1229(15)Decision No 1/77 of the EEC-Sweden Joint Committee supplementing and amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation and replacing certain Decisions of the said Joint Committee Official Journal L 345 , 29/12/1977 P. 0002COUNCIL REGULATION (EEC) No 2939/77 of 20 December 1977 on the application of Decision No 1/77 of the EEC-Sweden Joint Committee supplementing and amending Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation and replacing certain Decisions of the said Joint Committee Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement between the European Economic Community and the Kingdom of Sweden (1) was signed on 22 July 1972 and entered into force on 1 January 1973; Whereas, by virtue of Article 28 of Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, which forms an integral part of the above Agreement, the EEC-Sweden Joint Committee has adopted Decision No 1/77 supplementing and amending Protocol 3 and replacing certain Joint Committee Decisions; Whereas it is necessary to apply this Decision in the Community, HAS ADOPTED THIS REGULATION: Article 1 For the application of the Agreement between the European Economic Community and the Kingdom of Sweden, Joint Committee Decision No 1/77 shall be applied in the Community. The text of the Decision is annexed to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1977. For the Council The President J. CHABERT (1)OJ No L 300, 31.12.1972, p. 96. ANNEX JOINT COMMITTEE DECISION No 1/77 of 14 December 1977 supplementing and amending Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation and replacing certain Joint Committee Decisions THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Kingdom of Sweden signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, and in particular Articles 16 and 28 thereof, Whereas, for the purposes of implementing the Agreement, the rules of origin laid down as regards both the conditions under which products acquire the status of originating products and proof of such status and the detailed rules for verifying it in accordance with the said Protocol have been amended by a number of Joint Committee Decisions ; whereas other Decisions of the said Committee have introduced certain procedures simplifying implementation of that Protocol; Whereas it is therefore appropriate for the proper functioning of the Agreement to incorporate in a single text all the provisions in question with a view to facilitating the work of users and customs administrations; Whereas, furthermore, the Customs Cooperation Council has adopted a recommendation amending the Customs Cooperation Council Nomenclature (hereinafter referred to as "the Nomenclature") ; whereas Lists A and B set out in Annexes II and III to Protocol 3 should accordingly be amended and a specific rule on the origin of goods put up in sets introduced, HAD DECIDED AS FOLLOWS: Article 1 The text of Title II of Protocol 3 is hereby replaced by the following: "TITLE II Methods of administrative cooperation Article 8 1. Originating products within the meaning of this Protocol shall, on importation into the Community or into Sweden, benefit from the Agreement upon submission of one of the following documents: (a) an EUR.1 movement certificate, hereinafter referred to as "an EUR.1 certificate", a specimen of which is given in Annex V to this Protocol ; or (b) a form EUR.2, a specimen of which is given in Annex VI to this Protocol, for consignments consisting only of originating products and provided the value does not exceed 1 500 units of account per consignment. 2. The following shall be admitted as originating products within the meaning of this Protocol, without it being necessary to produce either of the documents referred to in paragraph 1: (a) products sent as small packages to private persons, provided that the value of the products does not exceed 100 units of account; (b) products forming part of travellers' personal luggage, provided that the value of the products does not exceed 300 units of account. These provisions shall be applied only when such goods are not imported by way of trade and have been declared as meeting the conditions required for the application of the Agreement, and where there is no doubt as to the veracity of such declaration. Importations which are occasional and consist solely of goods for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the goods that no commercial purpose is in view. 3. The unit of account (u.a.) has a value of 0 788867088 gram of fine gold. Should the unit of account be changed, the Contracting Parties shall make contact with each other at Joint Committee level to re-define the value in terms of gold. 4. Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle which are part of the normal equipment and included in the price thereof or are not separately invoiced are regarded as one with the piece of equipment, machine, apparatus or vehicle in question. 5. Sets within the meaning of General Rule 3 of the Nomenclature shall be regarded as originating when all component articles are originating products. Nevertheless, when a set is composed of originating and non-originating articles, the set as a whole shall be regarded as originating provided that the value of the non-originating articles does not exceed 15 % of the total value of the set. Article 9 1. An EUR.1 certificate shall be issued by the customs authorities of the exporting State when the goods to which it relates are exported. It shall be made available to the exporter as soon as actual exportation has been effected or ensured. 2. The EUR.1 certificate shall be issued by the customs authorities of a Member State of the European Economic Community if the goods to be exported can be considered as products originating in the Community within the meaning of Article 1 (1) of this Protocol. The EUR.1 certificate shall be issued by the customs authorities of Sweden if the goods to be exported can be considered as products originating in Sweden within the meaning of Article 1 (2) of this Protocol. 3. The customs authorities of the Member States of the Community or Sweden may issue EUR.1 certificates under the conditions laid down in the Agreements referred to in Article 2 of this Protocol if the goods to be exported can be considered as products originating in the Community, in Sweden or in Austria, Finland, Iceland, Norway, Portugal or Switzerland within the meaning of Article 2 and, where applicable, Article 3 of this Protocol and provided that the goods covered by the EUR.1 certificates are in the Community or in Sweden. Where Article 2, and where appropriate, Article 3 of this Protocol are applied, the EUR.1 certificates shall be issued by the customs authorities of each of the countries concerned where the goods have either been held before their re-exportation in the same state or undergone the working or processing referred to in Article 2 of this Protocol, upon presentation of the EUR.1 certificates issued previously. 4. An EUR.1 certificate may be issued only where it can serve as the documentary evidence required for the purpose of implementing the preferential treatment provided for in the Agreement. The date of issue of the EUR.1 certificate must be indicated in the box on the EUR.1 certificate reserved for the customs authorities. 5. In exceptional circumstances an EUR.1 certificate may also be issued after exportation of the goods to which it relates if it was not issued at the time of exportation because of errors, involuntary omissions or special circumstances. The customs authorities may issue an EUR.1 certificate retrospectively only after verifying that the particulars supplied in the exporter's application agree with those on the corresponding document. EUR.1 certificates issued retrospectively must be endorsed with one of the following phrases : "NACHTRÃ GLICH AUSGESTELLT", "DÃ LIVRÃ  A POSTERIORI", "RILASCIATO A POSTERIORI", "AFGEGEVEN A POSTERIORI", "ISSUED RETROSPECTIVELY", "UDSTEDT EFTERFÃLGENDE", "ANNETTU JÃ LKIKÃ TEEN", "UTGEFID EFTIRA", "UTSTEDT SENERE", "EMITIDO A POSTERIORI", "UDFÃ RDAT I EFTERHAND". 6. In the event of the theft, loss or destruction of an EUR.1 certificate, the exporter may apply to the customs authorities which issued it for a duplicate to be made out on the basis of the export documents in their possession. The duplicate issued in this way must be endorsed with one of the following words : "DUPLIKAT", "DUPLICATA", "DUPLICATO", "DUPLICAAT", "DUPLICATE", "KAKSOISKAPPALE", "SAMRIT", "SEGUNDA VIA". The duplicate, which must bear the date of issue of the original EUR.1 certificate, shall take effect as from that date. 7. The endorsements referred to in paragraphs 5 and 6 shall be inserted in the "Remarks" box on the EUR.1 certificate. 8. It shall always be possible to replace one or more EUR.1 certificates by one or more EUR.1 certificates, provided that this is done at the customs office where the goods are located. 9. For the purpose of verifying whether the conditions stated in paragraphs 2 and 3 have been met, the customs authorities shall have the right to call for any documentary evidence or to carry out any check which they consider appropriate. Article 10 1. An EUR.1 certificate shall be issued only on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorized representative, on the form, a specimen of which is given in Annex V to this Protocol, which shall be completed in accordance with this Protocol. 2. It shall be the responsibility of the customs authorities of the exporting country to ensure that the form referred to in paragraph 1 is properly completed. In particular, they shall check whether the box reserved for the description of the goods has been completed in such a manner as to exclude any possibility of fraudulent additions. To this end, the description of the goods must be given without leaving any blank lines. Where the box is not completely filled a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 3. Since the EUR.1 certificate constitutes the documentary evidence for the application of the preferential tariff and quota arrangements laid down in the Agreement, it shall be the responsibility of the customs authorities of the exporting country to take any steps necessary to verify the origin of the goods and to check the other statements on the certificate. 4. The exporter or his representative shall submit with his request any appropriate supporting document proving that the goods to be exported qualify for the issue of an EUR.1 certificate. 5. When an EUR.1 certificate is issued within the meaning of Article 9 (5) of this Protocol after the goods to which it relates have actually been exported, the exporter must in the application referred to in paragraph 1: - indicate the place and date of exportation of the goods to which the EUR.1 certificate relates, - certify that no EUR.1 certificate was issued at the time of exportation of the goods in question, and state the reasons. 6. Applications for EUR.1 certificates and the EUR.1 certificates referred to in the second subparagraph of Article 9 (3) of this Protocol, upon presentation of which new EUR.1 certificates are issued, must be preserved for at least two years by the customs authorities of the exporting country. Article 11 1. EUR.1 certificates shall be made out on the form a specimen of which is given in Annex V to this Protocol. This form shall be printed in one or more of the languages in which the Agreement is drawn up. EUR.1 certificates shall be made out in one of those languages and in accordance with the provisions of the domestic law of the exporting State ; if they are handwritten, they shall be completed in ink in capital letters. 2. The EUR.1 certificate shall be 210 Ã  297 mm. A tolerance of up to plus 8 mm or minus 5 mm in the length may be allowed. The paper used shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 25g/m2. It shall have a printed green guilloche-pattern background making any falsification by mechanical or chemical means apparent to the eye. 3. The Member States of the Community and Sweden may reserve the right to print the EUR.1 certificates themselves or may have them printed by printers approved by them. In the latter case, each EUR.1 certificate must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, whether or not printed, by which it can be identified. Article 12 1. An EUR.1 certificate must be submitted, within four months of the date of issue by the customs authorities of the exporting State, to the customs authorities of the importing State where the goods are entered, in accordance with the procedures laid down by that State. The said authorities may require a translation of a certificate. They may also require the import declaration to be accompanied by a statement from the importer to the effect that the goods meet the conditions required for the implementation of the Agreement. 2. Without prejudice to Article 5 (3) of this Protocol, where, at the request of the person declaring the goods at customs a dismantled or non-assembled article falling within Chapter 84 or 85 of the Nomenclature is imported by instalments under the conditions laid down by the competent authorities, it shall be considered to be a single article and an EUR.1 certificate may be submitted for the whole article upon importation of the first instalment. 3. An EUR.1 certificate which is submitted to the customs authorities of the importing State after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit the certificate by the final date set is due to force majeure or exceptional circumstances. In other cases of belated presentation, the customs authorities of the importing State may accept the EUR.1 certificates where the goods have been submitted to them before the said final date. 4. The discovery of slight discrepancies between the statements made in the EUR.1 certificate and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the goods shall not ipso facto render the certificate null and void, provided it is duly established that the certificate corresponds to the goods. 5. EUR.1 certificates shall be preserved by the customs authorities of the importing State in accordance with the rules in force in that State. 6. Proof that the conditions set out in Article 7 of this Protocol have been met shall be provided by submission to the customs authorities of the importing State of either: (a) a single supporting transport document, made out in the exporting State, under the cover of which the transit country has been crossed ; or (b) a certificate issued by the customs authorities of the transit country containing: - an exact description of the goods, - the date of unloading and reloading of the goods and, where applicable, the names of the ships, - certified proof of the conditions under which the goods have stayed in the transit country; (c) or, failing these, any substantiating documents. Article 13 1. By derogation from Articles 9 (1) to (6) and 10 (1) and (6) of this Protocol, a simplified procedure for the issue of EUR.1 certificates is applicable under the provisions below. 2. The customs authorities in the exporting State may authorize any exporter, hereinafter referred to as "approved exporter", who satisfies the conditions set out in paragraph 3 and who intends to carry out transactions for which EUR.1 certificates may be issued, not to submit to the customs office in the exporting State at the time of export either the goods or the application for an EUR.1 certificate relating to those goods, for the purpose of obtaining an EUR.1 certificate under the conditions laid down in Articles 8 (4), 9 (1) to (4) and 12 (2) of this Protocol. The customs authorities in the exporting State may declare certain categories of goods ineligible for the special treatment provided for in paragraph 1. 3. The authorization referred to in paragraph 2 shall be granted only to exporters making frequent shipments and who offer, to the satisfaction of the customs authorities, all guarantees necessary to verify the originating status of the products. The customs authorities shall refuse such authorization to exporters who do not offer all the guarantees which they consider necessary. The customs authorities may withdraw the authorization at any time. They must do so where the approved exporter no longer satisfies the conditions or no longer offers these guarantees. 4. The authorization shall stipulate, at the choice of the customs authorities, that box 11, "Customs endorsement", of the EUR.1 certificate must: (a) either be endorsed beforehand with the stamp of the competent customs officer of the exporting State and the handwritten or non-handwritten signature of an official of that office ; or (b) be endorsed by the approved exporter with a special stamp which has been approved by the customs authorities of the exporting State and corresponds to the specimen given in Annex VII to this Protocol ; this stamp may be preprinted on the forms. Box 11, "Customs endorsement", of the EUR.1 certificate shall be completed if necessary by the approved exporter. 5. In the cases referred to in paragraph 4 (a), one of the following phrases shall be entered in box 7, "Remarks", of the EUR.1 certificate : "Simplified procedure", "Forenklet procedure", "Vereinfachtes Verfahren", "ProcÃ ©dure simplifiÃ ©e", "Procedura semplificata", "Vereenvoudigde procedure", "Yksinkertaistettu menettely", "EinfÃ ¶ldun afgreidslu", "Forenklet prosedyre", "Procedimento simplificado", "FÃ ¶renklad procedur". The approved exporter shall if necessary indicate in box 13, "Request for verification", of the EUR.1 certificate the name and address of the customs authority competent to verify the EUR.1 certificate. 6. In the authorization the customs authorities shall specify in particular: (a) the conditions under which the applications for EUR.1 certificates are made; (b) the conditions under which these applications and the EUR.1 certificates used as the basis for the issue of other EUR.1 certificates under the conditions laid down in the second subparagraph of Article 9 (3) of this Protocol are kept for at least two years; (c) in the cases referred to in paragraph 4 (b), the customs authorities competent to carry out the subsequent verification referred to in Article 17 below. Where the simplified procedure applies, the customs authorities of the exporting State may prescribe the use of EUR.1 certificates bearing a distinctive sign by which they may be identified. 7. The approved exporter may be required to inform the customs authorities, in accordance with the rules which they lay down, of goods to be dispatched by him, so that the competent customs office may make any verification it thinks necessary before the dispatch of the goods. The customs authorities in the exporting State may carry out any check on the approved exporter which they consider necessary. The approved exporter must allow this to be done. 8. The provisions of this Article shall not prejudice application of the rules of the Community, the Member States and Sweden on customs formalities and the use of customs documents. Article 14 1. Form EUR.2 shall be completed and signed by the exporter or, under his responsibility, by his authorized representative. It shall be made out on the form of which a specimen is given in Annex VI. This form shall be printed in one or more of the languages in which the Agreement is drawn up. It shall be made out in one of those languages and in accordance with the provisions of the domestic law of the exporting State. If it is handwritten it must be completed in ink and in capital letters. 2. One form EUR.2 shall be completed for each consignment. 3. Form EUR.2 shall be 210 Ã  148 mm. A tolerance of up to plus 8 mm or minus 5 mm in the length may be allowed. The paper used shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 64 g/m2. 4. The Member States of the Community and Sweden may reserve the right to print form EUR.2 themselves or may have it printed by printers approved by them. In the latter case each form must bear a reference to such approval. In addition, the form must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, whether or not printed, by which it can be identified. 5. If the goods contained in the consignment have already been subject to verification in the exporting country by reference to the definition of the concept of originating products, the exporter may refer to this check in the "Remarks" box on form EUR.2. 6. An exporter who has completed a form EUR.2 shall be obliged to submit, at the request of the customs authorities of the exporting country, supporting evidence concerning the use of this form. Article 15 1. Goods sent from the Community or from Sweden for exhibition in a country other than those referred to in Article 2 of this Protocol and sold after the exhibition for importation into Sweden or into the Community shall benefit on importation from the provisions of the Agreement on condition that the goods meet the requirements of this Protocol entitling them to be recognized as originating in the Community or in Sweden and provided that it is shown to the satisfaction of the customs authorities that: (a) an exporter has consigned these goods from the Community or from Sweden to the country in which the exhibition is held and has exhibited them there; (b) the goods have been sold or otherwise disposed of by that exporter to someone in Sweden or in the Community; (c) the goods have been consigned during the exhibition or immediately thereafter to Sweden or to the Community in the state in which they were sent for exhibition; (d) the goods have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. An EUR.1 certificate must be produced to the customs authorities in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the nature of the goods and the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign goods, and during which the goods remain under customs control. Article 16 1. In order to ensure the proper application of this Title, the Member States of the Community and Sweden shall assist each other, through their respective customs administrations, in checking the authenticity and accuracy of EUR.1 certificates, including those issued under Article 9 (3) of this Protocol, and the exporters' declarations made on forms EUR.2. 2. The Joint Committee shall be authorized to take any decisions necessary for the methods of administrative cooperation to be applied at the due time in the Community and in Sweden. 3. The customs authorities of the Member States and of Sweden shall provide each other, through the Commission of the European Communities, with specimen impressions of stamps used in their customs offices for the issue of EUR.1 certificates. 4. Penalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect particulars for the purpose of obtaining a preferential treatment for goods. This paragraph applies mutatis mutandis in the case of the use of the procedure laid down in Article 13 of this Protocol. 5. The Member States and Sweden shall take all necessary steps to ensure that goods traded under cover of an EUR.1 certificate, which in the course of transport use a free zone situated in their territory, are not substituted by other goods and that they do not undergo handling other than normal operations designed to prevent their deterioration. 6. When products originating in the Community or Sweden and imported into a free zone under cover of an EUR.1 certificate undergo treatment or processing, the customs authorities concerned must issue a new EUR.1 certificate at the exporter's request if the treatment or processing undergone is in conformity with the provisions of this Protocol. Article 17 1. Subsequent verifications of EUR.1 certificates and of forms EUR.2 shall be carried out at random or whenever the customs authorities of the importing State have reasonable doubt as to the authenticity of the document or the accuracy of the information regarding the true origin of the goods in question. 2. For the purpose of implementing the provisions of paragraph 1, the customs authorities of the importing State shall return the EUR.1 certificate or the form EUR.2 or a photocopy thereof, to the customs authorities of the exporting State, giving, where appropriate, the reasons of substance or form for an inquiry. The invoice, if it has been submitted, or a copy thereof shall be attached to the EUR.1 certificate or to the form EUR.2 and the customs authorities shall forward any information that has been obtained suggesting that the particulars given on the said certificate or the said form are inaccurate. If the customs authorities of the importing State decide to suspend the provisions of the Agreement while awaiting the results of the verification, they shall offer to release the goods to the importer subject to any precautionary measures judged necessary. 3. The customs authorities of the importing State shall be informed of the results of the verification as soon as possible. These results must be such as to make it possible to determine whether the disputed EUR.1 certificate or form EUR.2 applies to the goods actually exported, and whether these goods can, in fact, qualify for application of the preferential arrangements. Where such disputes cannot be settled between the customs authorities of the importing State and those of the exporting State or where they raise a question as to the interpretation of this Protocol they shall be submitted to the Customs Committee. For the purpose of the subsequent verification of EUR.1 certificates, the customs authorities of the exporting country must keep the export documents, or copies of EUR.1 certificates used in place thereof, for not less than two years." Article 2 The text of Articles 23, 24 and 25 of Protocol 3 is hereby replaced by the following: "Article 23 1. Without prejudice to the provisions of Article 1 of Protocol 2, products which are of the kind to which the Agreement applies, and which are used in the manufacture of products for which an EUR.1 certificate or a form EUR.2 is issued or completed, can only be the subject of drawback of customs duty or benefit from an exemption from customs duty of whatever kind when products originating in the Community, Sweden or one of the six other countries referred to in Article 2 of this Protocol are concerned. 2. Without prejudice to the provisions of Article 1 of Protocol 2, products originating in the Community as originally constituted or in Ireland which are used in the manufacture of products obtained in accordance with the conditions laid down in Article 25 (1) of this Protocol, may not be the subject, in the State where such manufacture took place, of drawback of customs duty or benefit from an exemption of customs duty of whatever kind until 30 June 1977. 3. In this and the following Articles, the term "customs duty" also means charges having equivalent effect to customs duty. Article 24 1. EUR.1 certificates may, where appropriate, be required to indicate that the products to which they relate have acquired the status of originating products and have undergone any additional processing under the conditions set out in Article 25 (1) of this Protocol until the date from which the customs duties applicable to the said products are abolished between the Community as originally constituted and Ireland on the one hand, and Sweden on the other. 2. In other cases, they may, where appropriate, be required to indicate the added value acquired in each of the following territories: - the Community as originally constituted, - Ireland, - Denmark and the United Kingdom, - Sweden, - each of the six other countries specified in Article 2 of this Protocol. Article 25 1. The following products may benefit, upon import into Sweden or Denmark or the United Kingdom, from the tariff provisions in force in Sweden or in the other two countries and covered by Article 3 (1) of the Agreement: (a) products which meet the conditions of this Protocol and for which an EUR.1 certificate has been issued indicating that they have acquired the status of originating products and have undergone any additional processing solely in Sweden or in the two other countries referred to above or in the six other countries specified in Article 2 of this Protocol; (b) products, other than products of Chapters 50 to 62, which meet the conditions of this Protocol and for which an EUR.1 certificate has been issued indicating: (1) that they have been obtained by the processing of goods which upon export from the Community as originally constituted or from Ireland, had already acquired there the status of originating products, and (2) that the added value acquired in Sweden or in the two other countries referred to above or in the six other countries specified in Article 2 of this Protocol represents 50 % or more of the value of those products; (c) products listed in column 2 below which meet the conditions of this Protocol and for which an EUR.1 certificate has been issued indicating that they have been obtained by the processing of goods listed in column 1 below which, upon export from the Community as originally constituted or from Ireland, had already acquired there the status of originating products. >PIC FILE= "T0012465"> >PIC FILE= "T0012466"> >PIC FILE= "T0012467"> >PIC FILE= "T0012468"> This paragraph shall only apply to products which by virtue of this Agreement and of the Protocols annexed thereto will benefit from the abolition of customs duties at the conclusion of the period of tariff dismantling laid down for each product. This paragraph shall cease to be applicable upon the expiry of the period of tariff dismantling laid down for each product. 2. For the application of paragraph 1 EUR.1 certificates and forms EUR.2 may be endorsed with one of the following expressions : "ART. 25.1 GEGEBEN", "APPLICATION ART. 25.1", "APPLICAZIONE ART. 25.1", "ART. 25.1 VOLDAAN", "ART. 25.1 SATISFIED", "ART. 25.1 OPFYLDT", "25.1 ARTIKLAA SOVELLETTU", "AKVAEDUM 25.1 FULLNAEGT", "ART. 25.1 OPPFYLLT", "ART. 25.1 CUMPRIDO", "ART. 25.1 TILLÃ MPLIG". These expressions shall be inserted in the "Remarks" box on the EUR.1 certificate or form EUR.2 and in the case of EUR.1 certificates shall be authenticated by means of the stamp used by the appropriate customs office. 3. Where, under the simplified procedure, paragraph 2 is applied, the phrases laid down in that paragraph shall be authenticated, as appropriate, either by the stamp used by the competent customs office of the exporting State, or by the special stamp referred to in Article 13 (4) (b) of this Protocol, which may be preprinted on the EUR.1 certificate. 4. In any cases other than those referred to in paragraph 1, Sweden or the Community may adopt transitional provisions for the purpose of not levying the duties provided for in Article 3 (2) of the Agreement on the value corresponding to the value of the products originating in Sweden or in the Community which have been worked or processed to obtain other products fulfilling the conditions laid down in this Protocol and which are subsequently imported into Sweden or into the Community." Article 3 Annexes I, II, III and V to Protocol 3 are hereby replaced by Annexes I, II, III and V to this Decision. Annexes VI and VII to this Decision shall be added to Protocol 3. Article 4 This Decision shall replace the following Joint Committee Decisions: 1. Decision No 3/73 laying down the methods of administrative cooperation in the customs field for the purpose of implementing the Agreement between the European Economic Community and the Kingdom of Sweden (1). 2. Decision No 5/73 concerning movement certificates A.S.1 and A.W.1 contained in Annexes V and VI to Protocol 3 (2). 3. Decision No 7/73 on goods which are en route on 1 April 1973 (3). 4. Decision No 8/73 on A.W.1. certificates contained in Annex VI to Protocol 3 (4). 5. Decision No 9/73 supplementing and amending Articles 24 and 25 of Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation (5). 6. Decision No 10/73 amending Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation, and Decision No 3/73 of the Joint Committee laying down methods of administrative cooperation in the customs field (6). 7. Decision No 11/73 amending Annex II to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation (7). 8. Decision No 1/74 supplementing and amending Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation (8). 9. Decision No 2/74 establishing a simplified procedure for the issue of EUR.1 movement certificates (9). 10. Decision No 3/74 supplementing and modifying Lists A and B annexed to Protocol 3 concerning the definition of the concept of "originating (1)OJ No L 160, 18.6.1973, p. 39. (2)OJ No L 160, 18.6.1973, p. 47. (3)OJ No L 160, 18.6.1973, p. 54. (4)OJ No L 160, 18.6.1973, p. 55. (5)OJ No L 347, 17.12.1973, p. 31. (6)OJ No L 365, 31.12.1973, p. 128. (7)OJ No L 365, 31.12.1973, p. 164. (8)OJ No L 224, 13.8.1974, p. 12. (9)OJ No L 224, 13.8.1974, p. 13. products" and methods of administrative cooperation (1). 11. Decision No 1/75 amending Article 23 of Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation (2). 12. Decision No 2/75 amending Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation and amending Joint Committee Decision No 3/73 and repealing Joint Committee Decision No 4/73 (3). 13. Decision No 1/76 amending List A annexed to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation (4). 14. Decision No 2/76 supplementing and amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation and the list contained in Article 25 of the Protocol (5). 15. Decision No 3/76 supplementing Note 11, Article 23, in Annex I to Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperation (6). Article 5 This Decision shall enter into force on 1 January 1978. Done at Brussels, 14 December 1977. For the Joint Committee The Chairman P. DUCHATEAU (1)OJ No L 352, 28.12.1974, p. 27. (2)OJ No L 338, 31.12.1975, p. 62. (3)OJ No L 338, 31.12.1975, p. 64. (4)OJ No L 215, 7.8.1976, p. 12. (5)OJ No L 328, 26.11.1976, p. 42. (6)OJ No L 328, 26.11.1976, p. 48. ANNEX ANNEX I EXPLANATORY NOTES Note 1 - Article 1: The terms "the Community" or "Sweden" shall also cover the territorial waters of the Member States of the Community or of Sweden respectively. Vessels operating on the high seas, including factory ships, on which fish caught are worked or processed shall be considered as part of the territory of the State to which they belong provided that they satisfy the conditions set out in Explanatory Note 5. Note 2 - Articles 1, 2 and 3: In order to determine whether goods originate in the Community or in Sweden or in one of the countries specified in article 2, it shall not be necessary to establish whether the power and fuel, plant and equipment, and machines and tools used to obtain such goods originate in third countries or not. Note 3 - Articles 2 and 5: For the purpose of implementing Article 2 (1) (A) (b) and (B) (b), the percentage rule must be observed by referring, for the added value acquired, to the provisions containing in Lists A and B. Where the products obtained appear in List A, the percentage rule therefore constitutes a criterion additional to that of change of tariff heading for any non-originating product used. Likewise the provisions ruling out the possibility of cumulating the percentages shown in Lists A and B for any one product obtained are applicable in each country for the added value acquired. Note 4 - Articles 1, 2 and 3: Packing shall be considered as forming a whole with the goods contained therein. This provision, however, shall not apply to packing which is not of the normal type for the article packed and which has intrinsic utilization value and is of a durable nature, apart from its function as packing. Note 5 - Article 4 (f): The term "their vessels" shall apply only to vessels: - which are registered or recorded in a Member State of the Community or in Sweden, - which sail under the flag of a Member State of the Community or of Sweden, - which are at least 50 % owned by nationals of Member States of the Community or of Sweden or by a company with its head office in one of those States, of which the manager or managers, chairman of the board of directors or of the supervisory board and the majority of the members of such boards are nationals of the Member States of the Community or of Sweden, and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to those States or to public bodies or nationals of the said States, - of which the captain and officers are all nationals of the Member States of the Community or of Sweden, - of which at least 75 % of the crew are nationals of the Member States of the Community or of Sweden. Note 6 - Article 6: "Ex-works price" shall mean the price paid to the manufacturer in whose undertaking the last working or processing is carried out, provided the price includes the value of all the products used in manufacture. "Customs value" shall be understood as meaning the customs value laid down in the Convention concerning the valuation of goods for customs purposes signed in Brussels on 15 December 1950. Note 7 - Articles 16 (1) and 22: Where an EUR.1 certificate has been issued under the conditions laid down in Article 9 (3) and relates to goods re-exported in the same state, the customs authorities of the country of destination must be able to obtain, by means of administrative cooperation, true copies of the EUR.1 certificate or certificates issued previously relating to those goods. Note 8 - Article 23: "Drawback of customs duty or exemption from customs duty of whatever kind" shall mean any arrangement for refund or remission, partial or complete, of customs duties applicable to products used in manufacture, provided that the said provision concedes, expressly or in effect, this repayment or non-charging or the non-imposition when goods obtained from the said products are exported but not when they are retained for home use. "Products used in manufacture" shall mean any products in respect of which a "drawback of customs duty or exemption from customs duty of whatever kind" is requested as a result of the export of originating products for which an EUR.1 certificate is issued or a form EUR.2 is made out. Note 9 - Article 25: "Tariff provisions in force" shall mean the duty applied on 1 January 1973 in Denmark, the United Kingdom or Sweden to the products referred to in Article 25 (1) or the duty which, in accordance with the provisions of the Agreement, will be subsequently applied to the said products whenever this duty is lower than that applied to other products originating in the Community or in Sweden. Note 10 - Article 25: Where originating products not fulfilling the conditions laid down in Article 25 (1) are imported into Denmark, Sweden or the United Kingdom, the duty which serves as a basis for the tariff reductions provided for in Article 3 (2) of the Agreement is that actually applied on 1 January 1972 by the importing country in respect of third countries. ANNEX II LIST A List of working or processing operations which result in a change of tariff heading without conferring the status of "originating products" on the products undergoing such operations, or conferring this status only subject to certain conditions >PIC FILE= "T0012469"> >PIC FILE= "T0012470"> >PIC FILE= "T0012471"> >PIC FILE= "T0012472"> >PIC FILE= "T0012473"> >PIC FILE= "T0012474"> >PIC FILE= "T0012475"> >PIC FILE= "T0012476"> >PIC FILE= "T0012477"> >PIC FILE= "T0012478"> >PIC FILE= "T0012479"> >PIC FILE= "T0012480"> >PIC FILE= "T0012481"> >PIC FILE= "T0012482"> >PIC FILE= "T0012483"> >PIC FILE= "T0012484"> >PIC FILE= "T0012485"> >PIC FILE= "T0012486"> >PIC FILE= "T0012487"> >PIC FILE= "T0012488"> >PIC FILE= "T0012489"> >PIC FILE= "T0012490"> >PIC FILE= "T0012491"> >PIC FILE= "T0012492"> >PIC FILE= "T0012493"> >PIC FILE= "T0012494"> >PIC FILE= "T0012495"> >PIC FILE= "T0012496"> ANNEX III LIST B List of working or processing operations which do not result in a change of tariff heading, but which do confer the status of originating products on the products undergoing such operations >PIC FILE= "T0012497"> >PIC FILE= "T0012498"> >PIC FILE= "T0012499"> >PIC FILE= "T0012500"> >PIC FILE= "T0012501"> >PIC FILE= "T0012502"> >PIC FILE= "T0012503"> ANNEX V MOVEMENT CERTIFICATE >PIC FILE= "T0012504"> >PIC FILE= "T0012505"> APPLICATION FOR A MOVEMENT CERTIFICATE >PIC FILE= "T0012506"> >PIC FILE= "T0012507"> ANNEX VI >PIC FILE= "T0012508"> >PIC FILE= "T0012509"> ANNEX VII >PIC FILE= "T0012510">